EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Jong Park on 7/23/2021.

2.  Claims 1, 5, 6 and 11 have been amended as follows:

Claim 1. A method of treating rheumatoid arthritis, the method comprising: administering directly to an articular cavity of a subject a composition comprising (i) a chondrocyte; and (ii) a cell into which a gene encoding TGF- β (transforming growth factor-beta) is introduced, wherein the cell in (ii) is hChonJb#7, wherein the administration of the composition has an effect of inhibiting expression of IL-6, IL-17A, IL-1β, and TNF-α in a synovial lavage fluid in the articular cavity of the subject.


Claim 5. The method according to claim 1, wherein a ratio of (i) the chondrocyte; and (ii) hChonJb#7 ranges from 1: 1 to 100: 1.


Claim 6.   The method according to claim 5, wherein the ratio of (i) the chondrocyte; and (ii) hChonJb#7 ranges from 1: 1 to 3: 1.

Claim 11. A method of treating rheumatoid arthritis, the administering, directly to an articular cavity of a subject via an intra-articular injection a composition comprising (i) a chondrocyte; and (ii) hChonJb#7,  


3. Cancel claim 10.


  REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:  The prior art of record does not teach or suggest the administration of a composition comprising (1) a chondrocyte and (2) hChonJb#7, directly into an articular activity of a subject has an effect of inhibiting expression of IL-6, IL-17A, IL-1β, and TNF-α in a synovial lavage fluid in the articular cavity of said subject. Previously cited primary reference Noh et al. is silent with respect to the effect of administering the composition into an articular cavity. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TITILAYO MOLOYE whose telephone number is (571)270-1094.  The examiner can normally be reached on Working Hours: 5:30 a.m-3:00 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TITILAYO MOLOYE/Primary Examiner, Art Unit 1632